department of the treasury internal_revenue_service washington d c ce tbe division sep uniform issue list z e ot ep ea - ty legend individual a plan x credit_union r employer p amount d amount e date m date o dear this letter is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement in sec_402 of the internal_revenue_code the code the following facts and representation have been submitted under penalty of perjury in support of the ruling requested individual a was a participant in plan x sponsored by employer p individual a terminated employment with employer p and took a subsequent distribution under plan x of amount d on date m individual a intended to roll over a portion of amount d page amount e into an tra with credit_union r on date o individual a deposited amount e with credit_union r credit_union r put amount e into a money market account when individual a’s tax preparer was completing the a return individual a account amount e became aware that amount e had been placed in a non-ira remains in the money market account individual a did not deposit amount e into an ira within days of date m as he intended but relied on credit_union r to deposit amount e into an ira based on the above facts and representations individual a requests a ruling that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount e sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code conceming rules applicable to rollovers from exempt trusts provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within days of in general sec_402 provides that sec_402 shall not apply receipt to any transfer of a distribution made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 b of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that individual a did not deposit amount e into an ira within days as he intended but relied on credit_union r to deposit amount e into an ira credit_union r erred in putting amount e into an account that was not an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount e individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute an amount up to amount e in cash into an ira provided all other requirements of sec_402 of the code are otherwise satisfied except the 60-day requirement amount e will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact sincerely yours fl littlejohn manager employee_plans technical group
